 338DECISIONS OF NATIONAL LABOR RELATIONS BOARDPacificMaritime AssociationandMartin J. Kaplan,Joseph P.AuralleMarine Cooks&Stewards Union,PacificDistrict,Seafarers,International Union of North America,AFL-CIOandMartin J. Kaplan,Joseph P.AurallePacificMaritime Association and Matson NavigationCompanyandMartin J.KaplanMarine Cooks&Stewards Union,PacificDistrict,Seafarers International Union of North America,AFL--CIO-andMartinJ.Kaplan.Cases20-CA-5126,20-CA-5160,20-CB-1893,20-CB-1908, 20-CA-5814, and 20-CB-2115July 29, 1971DECISION AND ORDERBY CHAIRMAN MILLER ANDMEMBERSFANNING AND JENKINSOn November 30, 1970, Trial Examiner Richard D.Taplitz issued his Decision in the above-entitledconsolidated proceeding, finding that RespondentUnion had engaged in and was engaging in certainunfair labor' practices and recommending that it ceaseand desist therefrom and take certain affirmativeaction, as set forth in the. attached Trial Examiner'sDecision.He also found that the Respondent Em-ployers and the Respondent Union did not engage incertainother alleged unfair labor practices andrecommended that these allegations of the complaintbe dismissed. Thereafter, the General Counsel filedexceptions -to the Trial Examiner's Decision and asupporting brief. The Respondent Union filed cross-exceptions and a brief in support thereof and ananswering brief to the General Counsel's exceptions,and the Respondent Employers filed a brief and ananswering brief to the General Counsel's exceptions.'Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with these cases to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and cross-excep-tions, the briefs and answering briefs, and the entirerecord in these cases, and hereby adopts the findings,conclusions,and' recommendations of the TrialExaminer as modified herein.1.We agree with the Trial, Examiner that theallegations of the complaint that the Respondentsviolated the Act in the dispatch of Eugene Robertsahead of the Charging Party, Kaplan, to the loungesteward's job on September 20, 1969, have not beenestablishedby a preponderance of the credibleevidence.We further agree with the Trial Examinerthat the assault on Kaplan did not constitute a refusalto dispatch in violation of Section 8(b)(2) of the Act,although such an assault clearly violates Section8(b)(1)(A) of the Act.2.We conclude that the Trial Examiner properlyreinstated the settlement in Cases 20-CA-5126 and20-CA-5160. However, we find merit in the Respon-dentUnion's exceptions to the Trial Examiner'sfailure to reinstate the settlement agreement in Cases20-CB-1893 and 20-CB-1908.We note that the, settlement agreement in the CBcases was narrowly drawn and that none of the partiesin the instant, cases makesany serious claim that theparties to the settlement have 'not complied with theterms of that agreement. Furthermore, the commonelement between the Union's presettlement conductand its postsettlement conduct is simply the Union'sresponsibility in' the hiring hall, in which it does mostof its business. We are reluctant to equate the Union'sresponsibility in the hiring hall concerning refusals torefer because of matters relating to fees and assess-ments with the Union's-responsibility for the violentconduct of its agents, which has nothing to do withsuch'monetary fees and assessments, or with the righttobe referred.Therefore,we conclude that theUnion's subsequent independent violation of the Actin committing the assault was conduct so unrelated tothematters and conduct covered by the priorsettlement agreement that there is no warrant forsetting aside the settlement agreement.Accordingly, we do not adopt those portions of theTrialExaminer'sDecision regarding the Union'spresettlement conduct, but, instead, we shall orderthat the settlement agreement in Cases 20-CB-1893and 20-CB-1908 be reinstated? We also herebymodify the Trial Examiner's Conclusions of Law bydeleting his Conclusions of Law numbered 3, 4, and 5and by renumbering the subsequent paragraphsaccordingly.ISubsequent to the expiration of the time for filing briefs, the ChargingPartyfiled a RequestTo TakeJudicialNotice and theRespondent Umonreplied witha Motion ToExpunge from the record the Charging Party'sRequest.We hereby deny boththe Request and the Motion,as the matteralleged is inany eventimmaterial to the issues in this case,and the Motionis therefore mooted.2Member Fanning dissents from this finding. In his view, the TrialExaminer properly related the Union's assault on Kaplan to prior conductof the Umon in the operation of its hiring hall violative of Section8(b)(1)(A) with respect to Kaplan.Accordingly,Member Fanning wouldaffirm the Trial Examiner's conclusion on this issue.192 NLRB No. 48 PACIFIC MARITIME ASSN.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that the RespondentUnion,Marine Cooks & Stewards Union, PacificDistrict,Seafarers InternationalUnion of NorthAmerica, AFL-CIO, its officers, agents, and repre-sentatives, shall:1.Cease and desist from:(a)Restraining and coercing employees and appli-cants for employment at its hiring hall by assaultingany person because that person protests the manner inwhich the hiring hall is being operated.(b) In,any manner restraining or coercing employ-ees or applicants for employment at its hiring hall inthe exercise of their rights guaranteed in Section 7 ofthe Act.Z.Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a) Post at its offices and hiring halls copies of theattached notice marked "Appendix." 3 Copies of saidnotice, on forms provided by the Regional Directorfor Region 20, after being duly signed by the Union'sauthorized representative, shall be posted by theUnion immediately upon receipt thereof, and bemaintained, by it for 60 consecutive days thereafter, inconspicuous places, including all places where noticestp° members are customarily posted. Reasonable stepsshall be taken by the Union to insure that said noticesare not altered, defaced, or covered by any othermaterial.(b)Notify the Regional Director for Region 20, inwriting, within 20 days from the date of this Order,what steps the Respondent has taken to complyherewith.IT IS FURTHER ORDERED that the complaintbe, and it hereby is, dismissed insofar as it allegesunfair labor practices not found herein, and that thesettlementagreement in Cases 20-CB-1893 and20-CB-1908 be, and it hereby is, reinstated.8 In the event that the Board's Order is enforced by a Judgment of aUnited StatesCourt ofAppeals, the words in the notice reading"POSTEDBY ORDER OFTHE NATIONAL LABOR RELATIONS BOARD"shall be changed to read "POSTEDPURSUANT TO A JUDGMENT OFTHE UNITED STATES COURT OF APPEALS ENFORCING ANORDEROF THE NATIONAL LABOR RELATIONSBOARD."APPENDIXNOTICE TOMEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT assault any employee or applicantfor employment because said person protests themanner in which our hiring hall is being operated.339WE WILL NOT in any manner restrain or coerceemployees or applicants for employment in theexercise of their rights guaranteed in Section 7 ofthe Act.MARINE COOKS &STEWARDS UNION,PACIFIC DISTRICT,SEAFARERSINTERNATIONAL UNIONOF NORTH AMERICA,AFL-CIO(Labor Organization)DatedBy(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.Any questions concerning this notice or compliancewith its provisions may be directed to the Board'sOffice, 13050 Federal Building, 450 Golden GateAvenue, Box 36047, San Francisco, California 94102,Telephone 415-556-3197.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASERICHARD D. TAPLITZ, Trial Examiner: Thiscase wastried at San Francisco, California, on July 28, 29, andAugust 4, 5, 6, and 7, 1970. Thecomplaintdated January27, 1970, as amended on April 9, 1970, alleged that theMarineCooks& Stewards Union, Pacific District,SeafarersInternationalUnionofNorthAmerica,AFL-CIO, herein called the Union, violated Section -8(b)(2)and (l)(A) of the National Labor Relations Act, asamended, and that Pacific Maritime Association, hereincalled the Association, and Matson Navigation Company,herein called Matson, violated Section 8(a)(3) and (1) of theAct. The answers, as amended, filed by the Union, theAssociation, andMatson, admit some and deny otherfactual allegations of the complaint but deny any violationof the Act. The complaint was based on the charges setforth in the caption. They were consolidated upon issuanceof the complaint. The charge in Case 20-CB-1893 filed onJuly 25, 1968, and amended on November 18, 1968, byMartin J. Kaplan against the Union, and the charge in Case20-CB-1908 filed on August 14, 1968, by Joseph P. Auralleagainst the Union, led to an informal settlement agreementdated May 15, 1969, signed by the Regional Director ofRegion 20 of the National Labor Relations Board, theUnion,Kaplan, and Auralle. Under the terms of thesettlement, the Union paid Kaplan $3,060, paid Auralle$20.40, and posted a notice to all members stating insubstance that it would not require as a condition forregistration or dispatch from, its hiring hall .that applicants 340DECISIONSOF NATIONALLABOR RELATIONS BOARDpay unionassessmentsor installments thereon, quarterlydues or service fees before they were due, or initiation feesor installments thereon before the applicant was eligible formembership in the Union. The notice also provided that theUnion would not cause or attempt to cause any member oftheAssociation to deny employment to an applicantbecause of such failure to pay. The posting period was to be60 days. The charge in Case 20-CA-5126 filed on July 25,1968, and amended on November 18, 1968, by KaplanagainsttheAssociation,and the charge in Case20-CA-5160 filed on August 14, 1968, by Auralle againstthe Association, led to an informal settlement agreementdated May 15, 1969, signed by the Regional Director, theAssociation, Kaplan, and Auralle. That agreement madethe Association jointly liable for the money due Kaplanand Auralle and further provided for the posting of a noticeto all employees which was similar to the one posted by theUnion. Both settlement agreements contained nonadmis-sionclauses,withdrew a complaint which had previouslyissued,and provided that contingent upon compliance withthe terms of the settlement agreement no further action wasto be taken on those cases. On October 30, 1969, Kaplanfiled two new charges. In Case 20-CB-2115, he alleged thaton September 20, 1969, the Union violated Section8(b)(1)(A) and (2) of the Act by using physical violence andby refusing to dispatch him. In Case 20-CA-5814 healleged that the Association andMatson refused todispatch him because of his protected concerted activities.By order dated January 27, 1970, the Regional Director forRegion 20 of the Board withdrew his approval from thesettlement agreements. The reason given for that withdraw-alwas that the Association and the Union had failed todischarge their obligations under said settlement agree-ments.On the same date the Regional Director issued anorder consolidating cases, consolidated complaint andnotice of hearing based on the charges that had been thesubjectmatter of the settlement agreements and the twocharges filed subsequent to the agreements.All parties appeared at the hearing, were given fullopportunity to participate, to introduce relevant evidence,to examine and cross-examine witnesses, to argue orally,and to file briefs. Briefs which have been carefullyconsidered were filed on behalf of the General Counsel, theUnion, the Association, and Matson.violated Section 8(b)(1)(A) of the Act by assulting Kaplanbecause of his protected concerted activities.3.Whether the settlement agreements described abovewere properly set aside,and if theywere-(a)whether in1968 the Union and the Association violated Section8(b)(1)(A) and(2)and 8(a)(1)and (3) of the Act by-requiring,as- a condition for -dispatch from the hiring hall,thatAurallepay totheUnion certain assessments andservice fees which were not owing and (b)whether in 1968the Union and the Association violated the same sections ofthe Act by refusing registration at the hiring hall to Kaplanuntilhe made an installment payment on the Union'sinitiationfeeata time when full membership wasunavailable to him.Upon the entire record2 of the case and from myobservation of the witnesses and their demeanor, I makethe following:FINDINGS OF FACT1.THE BUSINESS OF THE ASSOCIATION AND MATSONThe Association is a California corporation withitsmainoffice and place of business in San Francisco, California. Itis an association of various employers in the shipping andstevedoring industry on the Pacific Coast and is organizedin part for negotiating labor contracts with the collective-bargaining representatives of the employees of its employ-er-members.Matson is one of those employer-members.The Association bargains with various labor organizations,including the Union, and has executed collective-bargain-ing agreements. The employer-members of the Associationannually perform services in the transportation of goodsand passengers between California and other states andforeign countries valuedin excessof $50,000.The complaint alleges, the answers admit,3 and I find thattheAssociation and its employer-members, includingMatson, are employers engaged in commerce within themeaning of Section 2(6) and (7) of the Act.U. THE LABOR ORGANIZATION INVOLVEDThe complaint alleges, the answers admit, and I find thatthe Union is a labor organization within the meaning ofSection 2(5) of the Act.Issues1.Whether on or about September 20, 1969, the Unionand the Association and Matson, through their participa-tion in an exclusive referral system, violated Section8(b)(1)(A) and (2) and 8(a)(1) and (3) of the Act by refusingto dispatch Kaplan from the hiring hall to employment withMatson because Kaplan had filed cases with the Boardwhich had led to settlement agreements, because ofKaplan's attempt to enforce shipping rules governing thehiring hall, and/or because of other protected concertedactivity.,2.Whether the Union on or about September 20, 1969,Iii.THE ALLEGED UNFAIR LABOR PRACTICESA.TheHiring HallThe Unionand the Association,acting on behalf of itsemployer-members,includingMatson, were parties to acollective-bargaining agreement,herein called the contract,covering employees in the steward departments of theemployer-members,whichby itsterms was effective fromJune 16,1965, toJune 15,1969. Since that time thosepartieshave given effect to an interim agreement tocontinue that agreement in full force and effect. Certainamendments have been made to the contract but noneiThis reflects the bill of particulars stated on the record by the Generalgranted.Counsel in amplification of section VIII(e) of the complaint.3Pursuant to section 102.20 of the Board'sRules and Regulations,2Counsel for the General Counsel filed a motion to correct theSeries 8, as amended, all allegations of the complaint not responded to intranscript of the record.In the absence of any opposition,the motion isthe answer filed by Matson and the Association are deemed admitted. PACIFIC MARITIME ASSN.341which are relevant to this proceeding. Under the agreementthe employer-members-of the Association agreed to secureall steward department personnel through the union hiringhall unless the hiring hall could not furnish an employee.The agreement states that no applicant for referral from thehall shall be discriminated against because of unionmembership or lack thereof (subject to a union shop clause)and that there shall be no discrimination because-of race orcolor.The contract provides that detailed shipping rulesagreed to by the parties to the contract are to supplementand modify the provisions of the contract.The shipping rules and 'a supplement thereto which havebeen in effect since February 24,1965, were amended on orbefore July 1, 1968, when service fees were raised-from $25to $28 and were also amended on September 26, 1967. Asamended, they provide for different classes of senioritybased upon prior employment. Class A seniority requiresprior employment in a Class B status. Class B seniorityrequires prior employment in a Class C status or graduationfrom a training school run by the Union. Class C statusrequirescertain employment in the industry. In additionthere is a nonseniority classification for seamen who are noteligible for any of the other classes.All available jobs in the stewards departments are brokeninto three groups. Group 1 encompasses skilled craftmensuch as cooks. Group 2 encompasses employees working inthe hotel section of ships, such as waiters. Group 3 includesall other employees, such as messmen, porters, scullions,janitors, and in general is made up of the least skilledemployees. The shipping rules provide for a joint classifica-tion committee made up of an equal number of union andemployer representatives. Under these rules, all requests forseniority rating and all disputes over seniority ratings,registration for shipping, shipping, and seniority rights areto be referred to a joint classification committee. Anyonedissatisfiedwith the disposition of the case by the jointclassificationcommittee can proceed through a portcommittee in San Francisco to a referee or arbitrator asprovided under the grievance machinery set out in thecontract. The- supplement to the shipping rules providesthat employees in seniority classification A must becomeand remain members of the Union. It also provides thatemployees with seniority classifications B and C and somewithout seniority are to pay a service fee of $28 per quarter.Other applicants who are not required to acquire and retainmembership or to pay periodic service fees must pay a fixedfee each time they obtain a 90-day registration card.The operation of the San Francisco hiring hall is asfollows:When an applicant registers at the hiring hall he 'isgiven a registration card that is good for 90 days. The dateof registration is stamped on'it as is his seniority rating.When applying for registration, the applicant must show hisservice fee record or union book, or insome casesidentification, togetherwith his Coast Guard seaman'spapers. If he is registered elsewhere, he is supposed to turnin his card at that time. Any time within 90 days from theissuance ofthe card, the applicant may apply for dispatch.4Group 1seamen(skilledemployees) have white cards, Group 2seamen(hotel section employees) have blue cards, and Group 3 seamen(less skilled jobs) have red cards.5TheUnion'sansweradmits that Boschetti was an appointedExcept in emergencies, applicants must be registered beforethey can -be- dispatched. Dispatching is done at fixed timesat the hiring hall. Before the dispatching begins, the nameof the ship, the type of job, and the number of employeesneeded for each job is posted on a large lighted boardbehind the dispatch counter. The dispatcher and usuallytwo assistants stand behind the counter. The applicantsstay behind a railing some 10 feet in front of the dispatchcounter until their names are called. Before the dispatchbegins, all applicants in a particular occupational group"throw in" their registration cards by giving them to thedispatcher.The disptacher sorts them according toseniority rating and subdivides each group within aseniority rating so that the oldest registration cards (withinthe 90-day limit) are on top of the pile and are called first. Aseparate call is made and therefore a separate pile ofregistration cards for each of the three occupational groupsmentioned above.4 As the dispatcher calls each name, theapplicant comes in front of the rail and up to thedispatcher's desk. The dispatches asks the applicant whichof the jobs posted on the board he wants. The dispatcherthen determines whether the applicant's previous experi-ence qualifies him for the job he seeks and inspects thedischarges that the applicant was given when he terminatedprior employments. If the dispatcher is satisfied that theapplicant is qualified, he gives the applicant a dispatch slipand sends him for a medical examination. The next namefrom the pile of registration cards is then called. If someonein the hiring hall objects to the dispatch of an applicant forsome reason such as lack of qualification, a protest can bemade to the dispatcher on the spot, or a grievance can befiled with either the Union or the Association. On occasion,when such protests are made, the dispatcher has changedhis mind.B.The Auralle IncidentsThe complaint alleges that about July 18, 1968, Joseph P.Aurallewas required to pay to the Union certainassessmentsand in August 1968 was required to pay certainservice feeswhich were not due, in violation of the Act.Thesematters had been the subject of the settlementagreement which was set aside upon issuance of thecomplaint. There isno allegationthat Respondent took anyunlawful action against Auralle after August 1968, thesettlement agreement having been set aside because ofalleged violations involving Martin J. Kaplan.Auralle began using the hiring hall for the first time onJune 27, 1968. He had a nonseniorityclassification.On thatdate he spoke to Union Patrolman Roger Boschetti,5 whotold him that he (Auralle) had to pay $30 for a registrationfee which would be good for 90 days before he could shipout. Auralle gave him the $30 and was dispatched as a barporter on the SS Lurline, a Matson ship. On July 9, 1968,the Lurline arrived in Los Angeles and Auralle spoke to JoeGorin, a patrolman of the Union.6 Gorin gave him anidentification card and told him that he would have to showit to the union representative when he returned to Sanpatrolman and an agentof the Unionwithin the meaning of Section 2(13)of the Act6The union's answer admitsthat Gormwas a patrolman and an agentof RespondentUnion withinthe meaning of Section2(13) of the Act. 342DECISIONSOF NATIONALLABOR RELATIONS BOARDFrancisco.On July 18, .19,68, Auralle was in the SanFrancisco port where he talked to Union Patrolman BrooksPowell.? Powell checked Auralle'sidentification card andsaid that Auralle owed $28 for, assessments. Auralleanswered that he' had only been shipping for about 20 daysand he didn't have the money. Powell then said that Aurallewould have to, pay $20 in assessments,- that he could notship out unless he paid it, that the assessment was for 1958,and that Auralle would be required to pay every year since1958. i uralle paid the $20 and Powell gave him a receiptwhich showed the $20 payment for assessments for 1958.Auralle shipped out once again and returned aboutAugust 8, 1968, to San Francisco, where he received adischarge from the SS Lurline. On August 9, he went to thehiring hall and spoke to.Patrolman Boschetti, explainingthathe had left the -Lurline because he had familyproblems. Boschetti took out Auralle's file and told himthat he owed $56 for two quarters. Though Auralle testifiedthat Boschetti said the $56 was for; dues, it is clear that he-had reference to the service fee assessment which under theshipping rules was $28 per quarter. Auralle said that hewould be gone for a few weeks and when he came back hewould pay, Boschetti answered that he would retainAuralle's registration card until he got the $56.8Section 4(b) of the contract provides that a nonseniorityemployee shall, as ; a condition of employment,. pay aperiodicservice fee "for the quarter in which falls the thirty-firstday of his employment ... and shall thereafter payeach quarter the ... service fee while employed (by coveredemployers)." The supplement to the shipping rules pro-vides that, the service fee, must be paid on the last day ofthe calendar quarter on which falls the 31st workday andthat thereafter payment must be made on or before the lastday of the calendar quarter for which the payment ismade.9Auralle worked from June 27 to August 8, 1968. Underthe contract and the shipping rules set forth above, he onlyowed a service fee from the third quarter of 1968, and eventhat was not due until the last day of September 1968, The31st day of his employment fell in July which is the thirdcalendar quarter and he did not work in the fourth quarter.C.The 1968 Incidents Involving Kaplan-The complaint alleges that about July 25 and August 14,1968,Martin J. Kaplan was required, as a condition ofregistration, to pay an installment on an initiation fee at atime when he was not eligible for full membership in theUnion. These allegations were resolved in ' the settlementagreement'_ thatwas set aside with the issuance ofcomplaint. The settlement agreement was set aside becauseof certain-incidents which occurred on September 20, 1969,which are discussed in detail below.Kaplan, who is 67 years old, has been a seaman since1920.He has used, the Union's hiring hall since 1957.Kaplan received his Class A seniority rating and member-7Respondent Union's answer admits that A. B. Powell was a patrolmanand an agent of Respondent Union within the meaning of Section 2(13) ofthe Act8The above findings are based upon the credited and uncontestedtestimony of Auralle.9The union constitution provides that service fees are due on the firstday of each quarter. However, the constitution relates to internal unionaffairs and where matters affecting employment are concerned the contractship in Respondent Union on September, 3, 1969. Beforethat time, he had, B""seniority and was not eligible for fullmembership --m the Union. Only persons with Class Aseniority were eligible for full membership. Pursuant to thecollective-bargaining agreement, only class A `employeeshad to join the Union within 31 days as a condition ofemployment. The union constitution ,provides.noperson shall become a full`book memberunlessand until hehas attained the highest seniority rating set out in,the saidcollective bargaining'agreement.Only full book membersshall be entitled to vote and to hold, any office or electivejob, except as otherwise specified herein." The,constitutionalso .provides for anf initiation fee of $250 payable, ininstallments as follows: "$20.00, when an applicant formembership first, begins payment, of service fees to theUnion and $20.00 per year thereafter with the balance duepayable within 30 days after the applicant obtains `A'seniority."About the-middle of July 1968 Kaplan went to the hiringhall to register and had a conversation with Ehniro LaRue,a dispatcher.10 LaRue told Kaplan that he could notregister until he paid $100 that he owed for partial initiationfee.Kaplan told-LaRue that he-would give him $250 for theinitiation fee for full- membership but LaRue refused toaccept it. Kaplan then asked whether he would get the $100back if he' quit the` industry. LaRue said there was noprovision for that and that he could not be registered unlessthe $100 was paid. Kaplan did, not pay and was notregistered.About the middle of August 1968, Kaplan went to theWilmington, California, hiring hall of Respondent Union inorder to register. Horace -Hamilton, a temporary patrol-man, told him that he should come back the _"t day as he(Hamilton) had to speak to Patrolman Joe Gorin. The<nextday Kaplan came back and spoke-to Horace Hamilton andFrank Gill 11 Kaplan asked to register and was told that hehad to pay his service fee, which he did. Gill then went intothe next room to see Patrolman Gorin and Garin came outand said that Kaplan would not register until he' gave themthe $100 partial initiation fee. Kaplan offered him the full$250 fee but it wasn't accepted. Kaplan then asked if hecould get a receipt on the basis of which he couldaget`hismoney back if' he left the industry and was told that hecould not. Gorin toldhim "Why don't you go to theNational Labor Relations Board? They'll straighten youout."On September 6, 1968, Kaplan paid $80 partialinitiationfee.At that time LaRue told him that the additional $20wasn't due because the quarter wasn't over yet. The receiptKaplan was given showed the $80 was, initiation fee for64-65-66 and 67.12and shipping rules would govern.10The answeradmits that LaRue is a dispatcher and an agent ofRespondent Union within the meaning of Section2(13) of the ActiiThe Unionadmitted thatGilland Hamilton helped out thedispatcher at times.12Theabove findings are, - , based on the credible and uncontestedtestimony of Kaplan. PACIFICMARITIME ASSN.343D.The Alleged Improper Posting of the SettlementAgreement NoticeThe General Counsel contends that the settlementagreement was properly set aside not only because ofsubsequent violations of the Act but because the Unionfailed to properly, post the notice as required by thesettlement agreement.. The facts relating to the allegedsubsequent violations of the Act are set forth in detailbelow, but the issue of the notice may be disposed of now.The only evidence of improper posting was that containedin the testimony of Kaplan. He averred that he saw thenotices posted in the hiring hall during the end of May andJune but that during July he didn't see them posted oneitherbulletinboard on the Union's San Franciscopremises.He further testified that sometime in August hesaw a man from the National Labor Relations Board speakto LaRue and the next day he saw LaRue put up the noticesagain on both bulletin boards. Edward Turner, the chiefexecutive officer of the Union, testified that the noticeswere put up in two places, one outside the dispatch counterwhere it could be seen by the dispatcher and the other onthe-floor below. He further testified that the one on thefloor below was periodically torn down, that the noticeswere immediately reposted each time, that finally theUnion put the notice downstairs under glass and locked itso that it could not be torn down, and that after that he leftthe notice on the board for 90 or 100 days. I credit Turner.The General Counsel has not established by a preponder-ance of the credible' evidence that the Union failed to fulfillits posting obligations under the settlement agreement.E.The September20, 1969,Incidents1.The referral of Roberts rather than Kaplana.The incidentSeptember 20, 1969, was a busy day at the Union's SanFrancisco hiring hall. Several hundred applicants were inthe hall and52 were dispatched to jobs. Before the dispatchof the Group 2 jobs began, Kaplan "threw in" hisregistrationcard along with the others in that group.Another applicant who threw in his card atthe same timewas Eugene Roberts. Both had Class A seniority at the timeand as Roberts' registration card had an earlier date thandid Kaplan's, under the ordinary rules of the hiring hall,Roberts' name was to be called first. Before thecall began,Kaplan and Roberts had a conversation. Roberts toldKaplan that he (Roberts) was going to get the job as loungesteward that was posted on the board. Kaplan replied thathe (Kaplan) wanted that job and that Roberts wasn'tentitled to it because he didn't have the requisiteexperience.Roberts then said, "LaRue is goingto give me13These findings are based on the credible testimony of Kaplan.Roberts,who also testified,in substance substantiated Kaplan's version ofthe conversation. Roberts averred that both he and Kaplan said theywanted the job, that hie (Roberts)said that he planned to take the loungestewardjob, that Kaplan asked if he had his discharges, and that he(Roberts)answered that he did not but that he thought he'd get the jobanyway. I credit Kaplan's assertion that Roberts told him that LaRue wasgoing to give him (Roberts)the job. Roberts also testified that he did notconsider himself qualified for the lounge steward job. The confidence heexpressed in getting the job indicated that he had some information fromthe lounge steward job" and when Kaplan protested,Roberts said, "Wait and see." 13When the dispatching began,Roberts' name was calledbefore Kaplan's as Kaplan had registered at a later- datethan Roberts.Roberts went up to the dispatch desk whereLaRue asked him which job he wanted.He requested theloungesteward position. At thattime Kaplan was also atthe dispatch desk.14 Applicants were supposed to staybehind the rail-which was-in front of the dispatch deskexcept when their names were called,but they were allowedto approach the dispatch desk if they wanted to protest adispatch.Kaplan challenged Roberts' right to the job,saying that Roberts had no discharges and had never beena lounge steward.LaRue looked at Roberts'discharges andtold Kaplan that they contained smoking room dischargesthatwere better than lounge steward discharges. Kaplanreplied that those discharges didn't count because theywere standby-smoking room discharges.LaRue then saidthat he was going to give Roberts the job and Roberts wasdispatched.tsb.The Union's animus against KaplanOn direct examination Kaplan testified that LaRue toldhim that if he didn't like Roberts' dispatch,he should go tothe Labor Board and file a grievance.On cross-examinationKaplan added for the first time that LaRue told him that hehad gotten enough money out of the Union and he didn'tneed a job.In an affidavit dated October 300969, relatingto the same incident, Kaplan did not attribute eitherremark to LaRue but averred simply that LaRue told him"I am giving him the job-file a grievance."Roberts did nottestify about any remarks that LaRue made to Kaplan withreference to going to the National Labor Relations Boardor receivingmoney from the Union.Ido not creditKaplan's assertion that such remarks were made to him.Kaplan impressed me on the stand as a highly intelligentman who was honestly trying to recall the incidents towhich he testified,but also as a man who was soemotionally involved in the situation and so bitter againsttheUnion that it was sometimes impossible for him toseparate what he saw and heard from what he wished to seeand hear. In this instance, the discrepancy between histestimony and his pretrial affidavit, his newly addedtestimony on cross-examination,and the lack of corrobora-tion by Roberts, who also testified for the General Counsel,leads me to discredit Kaplan's assertion that LaRue toldhim to file a grievancewith the LaborBoard or that LaRuetold him that he received enough money from the Union.However, Kaplan also testified that officials of the Unionmade statements to him at different times indicating theirresentment against him for filing charges against the Unionand receiving the $3,060 under the settlement agreement.the Union that he would get the job and this lends credence to Kaplan'stestimony.14GentryMoore, who testified for the Union, averred that WhileRoberts was being dispatched Kaplan did not come near the counter, I donot credit Moore.Kaplan and Roberts both testified that Kaplan was thereand Don Shelley,who also testified for Respondent Union—averred thatwhen Roberts name was called Kaplan also went forward and said that hewanted the job.15 These findings are based on the credible testimony of Kaplan.Kaplan's testimony was corroborated in substantial part by Roberts. 344DECISIONS OF NATIONAL LABOR RELATIONS BOARDWith ;regard, to the following incidents, Kaplan's, testimonywas credible and uncontradicted. On September 3, 1969,when Kaplan, received his Class, A seniority, he- had adispute with LaRue over whether he owed dues for the fullquarter in, which he became-a member of'the Union`or only.from the date he became a member. LaRue told him th-&-hewouldn't give him his registration or_ his, book -unlessKaplan paid for the full quarter and also-said "Why'don'tyou go down,to the National Labor Relations Board?"Some time later,Kaplan gave LaRue $5 for th'e"dues-and,LaRue -said' that with the"-money he, received- from theNational Labor Relations Board ' he shouldn't have' anycomplaint.Patrolman Powell,who was there at`the`time,Aoid-Kaplan, "You caught me with-my pants down, withthat case, and don't you forget it." " Powell also told Kaplanthat W he -(Kaplan) had housed ' and, fed Auralle so thatAuralle could file charges and that the (Kaplan) could getthe money. Powell -told him that no one was going to forgetthe incident, that Auralle had not better show 'his' facearound the hiring hall, and that he would never get a jobthere.At that time, appointed Patrolman Boschetti, whowas also present,said,thatAurallewas a nicekid who hadthought he had been treated badly and that he would beable to ship out. Kaplan was then given his union book andhis Class A 'seniority rating. In another" incident aboutAugust 11, 1969, after Kaplan had had a disciplinaryproblem with Matson concerning his conduct aboard theSS Lurline, Kaplan sought the help of Powell. Kaplan wassuspended ,for- 60 -days and Powell said; "You got enoughmoney. You got $3,060 from the Union and you don't havetoworry about money.". " The animosity of the UnionagainstKaplan '- is reflected in the Union's, officialnewspaper, the Steward's' News, which 'on August 9, 1'968,and June 10,, 1069, carried Secretary-Treasurer Turner'sreports,.',, Those reports,which' prior to the ' time theyappeared, in the paper had been' adopted by the member-ship, were official records of the Union.' In the first'report,after discussing an unfair labor practice charge"filed byKaplan, Turner said. "Some people use the Union and themembership for everything they can possibly get, but if andwhen it comes to, any cooperation on their part, it is notonly lacking but they act as though the membership is anenemy of theirs. In most cases, these are the people thatdemand, more than=the, rules provide for them to get. I'amsure that`niany members o• our Union know who Martin J.Kaplan' is." The report that was carried in the June 10,1969, diaper referred to, the settlement agreement in whichKaplan received $3,060 and'said "However, ' I'am'sure `therecord of at feast oife'of these men will stand out, and thosemen who have had the misfortune or the unpleasantpleasure of being shipmates with men of this -type canthoroughly and- completely understand their make up."Turner,acknowledged that he was referring to Kaplan.Though the-above incidents indicate that certain unionofficialsdid hold an animus against Kaplan because hefiled, charges with ` the National Labor Relations Board,there were other acts`by union officials whichindicated alack of animosity. Most important of these is that after thesettlement agreement'and, even,though-the settlementagreementdid not require it, the Union did give Kaplan hisclassA seniority rating and did' accept him into fullmembershipin the Union.He used the hiring hall and wasdispatched as a lounge steward'on' August 22, 1970, lessthan a month before the events in issue.Even the incidentflowing fromthe disciplineaboard theSS Lurlirieindicatesthat the Union was willing to give Kaplan a lair' "`deal.Kaplan;was not satisfied with the way Powell hadrepresented him and he went to the office of the Union andspoke to Edward Turner its secretary-treasurer and chiefexecutive officer.Kaplan told Turner,thatMatson wastrying tofire him on the `SS Lurline,that the Union didn'twant-to represent'him on thatship,and 'thatgall` theybrought up was the money he had gotten from the NationalLaborRelations Board.Turner calledPatrolman BudBaylessand told him to take care of the matter.Baylesstook"the"matter up` withMatson Representative'McCart-ney, and the 60' days'suspension was reduced to 30 days.c.The shipping rulesThe -General Counsel does not contend nor does thecomplaint allege the Respondent Union violated the Act bynot following the shipping rules. The General Counsel'ssole contention is that Kaplan was not dispatched to, thelounge steward job because of protected,activities that heengaged in. We are not concerned, therefore, with whetherLaRue was,,right,or wrong in, his -interpretation of theshipping rules when he sent out Roberts,unless LaRue'sinterpretation was so without foundation as to indicate thatthe real reason for his action wasto discriminate againstKaplan.Itisuncontested thatKaplan's , dischargesestablished that he was qualified for the job he sought.Before his dispatch on September 20, 1969,Roberts hadnever been a lounge steward.His' primary experience,which-covered about 7 or-8 years,wasvas a waiter and alsoas a scullion,a porter,a mess man, and an assistant baker.He had never worked as a steward except for about 3 daysas a standby smoking room steward. That,,type of,a jobbecomes available when a ship'is tied to a dock and extraemployees are needed,Rule, l0 of`the shipping " rulesprovides:10(b)-Registrants shall be shipped at each call inaccordance with their seniority and within a seniority'classaccording" to their'registration',date, in thefollowing order: (1) Qualified Class A registrantsregistered in the group in'whi'ch the job is called. Aqualified registrant within the meaning of this Rule 10 isdefined as a registrant who hash and can produce adischarge(in lieu of a discharge,, company or unionrecords may be referred to) showing 30 days- or more ofemployment in the rating to be dispatchedd.The racial problemNeither the General Counsel nor Respondents contendthat there is a racial issue in this case-and `it is not theGeneralCounsel'sposition, ,nor is,italleged in thecomplaint,thatKaplan was the subject of some sort ofreverse discrimination; -in dispatch.However,there is-credible evidence that Robertswas told inadvance of thedispatch that he would get the job he sought even thoughRoberts did not consider himself qualified for the job. PACIFIC MARITIME ASSN.345Background facts which might shed light on this musttherefore be considered.Roberts is a member-of a, group called the BlackBrotherhood. As such, he was-the first of 24 seamen to signa letter dated July 18, 1969, to the Fair EmploymentPracticeCommissionin SanFrancisco. The letter indicatesthat copieswere sentto the NLRB, the Fair EmploymentPracticeCommission, the NAACP, the Urban League, andaMr.- Powell. A., Brooks Powell was the Union's SanFranciscopatrolman. It complained that black seamenwere-systematicallybeing given menial jobs such asscullions,porters, and janitors, while, the hotel section jobswere beingreserved for whites. The letter states in part:This letter is the result of, frustrating unansweredappeals toMatson Navigation Company and theMarine.Cooks and StewardsUnion. It is for the purposeof pursuing a fair system of employment for the blackmen and womenwho sail for this company and allcompanieswhose crews are contracted through saidUnion.We're writing this from the S S Lurline, a MatsonNavigation Co. passenger liner, that hires two-hundredeightymen in its Stewards Department in everycapacity that would -be associated with a hotel thatwould quarter and feed its personnel. We propose toshow that these positions have been filled not by menbest qualified but with a bias in favor of keeping a lilywhite system. This has, excluded the black man from allof the top side (bartender, smoking room steward,lounge steward, deck steward; etc.) and supervisory jobsthat may be desired. These, jobs don't pay more in basewagesnor, with the exception of the bartender, do theyentail anyspecial skillor experience. However, wewould like to have a choice of jobs and behired on ourmeritsas workersand men rather than race.In the Union hiring pool the percentage of black men isapproximately thirty percent, but aboard ship, like theLurline, this group is channeled into what we call redcard jobs which are the menial jobs such as scullions,porters,janitors, etc. Jobs that have been open to us inthe hotel section are waiters and on a quata [sic] basisroom steward.In certainsupervisory jobs a token showcase isestablished, namely the Third Steward. Two black menhave been hired as Assistant Head Waiter in the last tenyears out of approximately, seventy-five who have hadthe job. Three men have been hired in top side positionsand one black bartender completes the company's stabat tokenism.Under the present policy of the company, a man has tocompete for a job on a seniority basis, but can onlyobtain the job if he has discharges in the ratingcompeted for, with the exception being, if a job stays onthe board- for three calls,'the man with the oldest cardgets the job.i6 Section5(d) of the contract provides that grievances with respect tothe rightto be dispatched' to any job must be filed within 1/2 hour of theclose of the shipping period involved and any grievance Alpd after thatshall be automatically denied. As set forth below,Kaplan was seriouslyinjured and required hospitalization before the filing period expired.17The dispatcher is a constitutional officer ofthe Unionwho is electedby the union membership.In theory this is fine except the jobs are seldom if everon the shipping board for three calls and if they shouldbe, the company reserves the right to turn a man downwithouta real reason.There are a lot of incidences that can be cited thatconstitute a legal case of job discrimination acid we areprepared to do this.However,the fact that on this shipwith a stewards department crew of over two-hundred,at the present time,not a single'black-man is in a,topside hotel position,is enough for an indictment.Apparently, Kaplan thought that Roberts was sent outbefore him because Roberts-was black.On September 24,1969,Kaplanfiled a charge of discriminationwith theEqual Employment OpportunityCommissionin which heswore that to the best of his knowledge, information andbelief _"Iwas previously-denied a job because I -had nodischarges. I then obtained the necessary discharges butwhen I requested a job as lounge, steward the blackdispatcher refused to give me a referral and instead gave itto a black Eugene Roberts who did not have the dischargesand the Company accepted him-. A previous EEOcomplaint was denied because I lacked the discharges. I feelthat both the Company and the Union discriminatedagainst me because I am white." 'In addition to filing the complaint with, the EEOC,Kaplan also filed a charge with the Board and a grievanceunder the contract. That grievance 'which was datedSeptember 22,1969, stated "At the 9:00 o'clock call therewas a job for lounge steward on the Lurline. The job wasgiven to a Eugene Roberts who didn't have thosedischarges.I protested and challenged for discharges-Butgot my head opened up-21 stitches at the Public HealthHospital." 162.The assaulta.TheincidentSome 5 minutes after Roberts was dispatched, Kaplanwas once again in front of the dispatch desk when ElmiroLaRue, the union dispatcher,17 came out from behind thedispatch desk and hit Kaplan over the head with a metalchair.More than 20 stitches were required to close thewound. This incident took place in the presence of morethan 200 people in the hiring hall and there is muchconflicting evidence as to the events leading up to theassault.However, the testimony that LaRue did hit Kaplanon the head with the chair is uncontradicted.18 The GeneralCounsel contends that the Union' violated Section8(b)(1)(A) of the Act in that LaRue,its agent,assaultedKaplan because Kaplan engaged in activities that wereprotected under the Act.19 The Union urges a finding thatLaRue had reason to believe that Kaplan was 4 dangerousman who carried a gun and that he acted in self-defensewhen he saw Kaplan drop his hand to his right back pocket.In addition to this proceeding, the assault led to a18 Some of the witnesses- testified sthat LaRue threw the chair from ashort distance away rather'than striking,Kaplan with the chair, but I findthis distinction' without meaning. LaRue refused to testify on the groundsof possibleself-incrimination.19The General Counsel does not contend that the Association orMatson are responsible for the assault. 346DECISIONSOF NATIONALLABOR RELATIONS BOARDcriminal charge against LaRue and a civil suit for damagesagainst the Union.Both were pending at the time of thetrial herein.Combining the credible parts of the testimony of anumber of witnesses,Ifind that the following eventsoccurred: After Roberts was dispatched, Kaplan stayed atthedispatchdesk arguing loudly with LaRue. Theargument was slowing down and hampering the dispatchprocedure and LaRue told Kaplan that he was going tohave to stop the dispatching unless the disturbance quieteddown.Kaplan was swearing and accusing LaRue ofengagingback door shipping.20 LaRue told Kaplan that hecould file, a grievance if he wanted to. Gerald Posner, theadministrator of certain of the Union's funds, then spoke toKaplan and convinced him to leave the dispatch counterandgo behind the rail.21 About 5 minutes later, Kaplan'sname was, called for a dispatch and he went up to thecounter.22 LaRue asked .Kaplan what job he wanted andKaplan answered he was protesting the lounge steward jobbecause that was the job he should have had. LaRue saidthat he hadgiventhat job away and asked what other jobKaplan wanted, Kaplan replied that he wanted the verandapool deck job and LaRue askedto see,his discharges. Atthat point Kaplan said "Me, you want discharges, him youdidn't need no discharges." Once again Kaplan startedshouting, and swearing and accused LaRue of back doorshipping and shipping out all the blacks.23 At that point,LaRue said that he wasn't going, to take anything else fromKaplan, came out from behind the dispatch counter with ametalchair, and hit Kaplan on the head.Union witnesses Don Shelley and Gentry Moore, both ofwhom were assisting the dispatcher at the, time of theincident, testified that LaRue did not come out frombehind the counter in order to hit Kaplan, but came outbecause one of the applicants told him that there was anerror on the board and he was about to fix that error.Shelley testified that as LaRue came out from the counter,Kaplan said that he was going to get them all, cursedLaRue, and reached for his back pocket. Union witnessLachetsky, as well as Moore, also testified that Kaplandropped his right hand to his right pocket before LaRue hithim. Based on my observation of these witnesses and ascrutiny of their testimony, I do not credit them. Lachetsky20Kaplan testified that he did not engage in loud talk and that he didnot swear.Willie Perkins,who was the only other witness testifying for theGeneral Counsel on this issue,acknowledged that he did bear loud voiceseven though he didn'thear swearing.However,I credit the testimony ofBeverly Laycook,who averred that LaRue did tell Kaplan that if he didn'tquiet down he would have to stop the dispatching,and also the testimonyof Darlene Stover,who averred that Kaplan was arguingloudly,swearingat LaRue,and interfering with the dispatching.The substance of theirtestimony was also corroborated by witnesses Posner, Lachetsky,Shelley,andMoore.There is some question as to what swear words Kaplanactually used. Stover,who was a credible witness,testified that she couldn'tremember his exact language,but that be did use some swear words.Posner, Shelley,and Moore testified,to specific foul language I used byKaplan,but as set forth below,I find their testimony often unreliable and I'do not credit their assertions in this regard.The General Counsel argues inhis brief that Laycook and Stover were not truthful in their testimony thatthey left the hall before the attack on Kaplan,as shown by the fact thatLaycook had'a recent registration card and would not have been referredbefore Kaplan'sname was called.However, Kaplan did not 'contradicttheir testimony that they were in the medical center when he was broughtin.Their presence in the medical center at that time indicates that they didleave the ball before the assaulttestified that the chair was thrown at the same time thatKaplan dropped his hand and Moore averred that only asplit second passed between the dropping of the hand andthe movement of the chair. Shelley testified that 10 or 15seconds passed between, the time that'Kaplan'diopped hishand and the time the chair was thrown. If the twoincidents happened almost simultaneously,as 'testified toby LachetskyandMoore,then there was" not time forLaRue to see Kaplan'smotion,surmise that- he wasreaching for a gun, andrespond to that surmise bythrowingthe chair. If 10 or 15 seconds elapsed, as testified by Shelley,then LaRue would have had plenty of time to realize thatKaplan. did not have a gun. Both Perkins and Kaplancredibly testified that before coming out from behind thedispatch desk LaRue put down his glasses on the counter.When LaRuecamearound from the dispatch desk, he didsowith the intention of getting at Kaplan, and thetestimony of Shelley and Moore that LaRue was merelytrying to fix the board is not worthy of belief. Perkins andKaplan also credibly testified that in addition to LaRuehittingKaplan with the chair he also hit him with his fistand kicked him.After theassault,Posner took Kaplan to the unionmedical center where he received care from a doctor. Hethen went to a hospital in a taxi and was given furthercare 24b.The Union's defenseMuch'testimony was offered by the Union in an attemptto establish that LaRue'had reason to,believe that'Kaplanwas a dangerous armed man. Secretary-Treasurer Turnertestified thatLaRue was present at conferences 'whereKaplan's application for a training school dated June 1959was discussed. That application stated'that Kaplan neverwent to court or had any convictions but was arrested in1927 for suspicion of armed robbery, in 1937 for suspicionofmurder, in 1938, for suspicion of assaults in 1948 forsuspicion of assault and shooting, and'in 1950 for carryinga concealed weapon. Kaplan testified that these items werestricken out of the application because he had mistakenlyconfused an arrest with questioning by police and withregard to those matters he had just been questioned.21Posner,Shelley,and Moore also testified,that LaRuetoldKaplanthat the jobwould be frozen if he filed a grievance.I do not credit thattestimony. I believe thatall three were unreliable witnesses.Posner testifiedin substance that he was keeping an eye on Kaplanin order to avoidtrouble and yet heaverred, that at the,crucialmoment of the assault hestepped outsidethe hall to talk to someone and that hedidn't see theincident.Ido not believe that Posner was a candid witness.Iwas alsounimpressedwith the veracity of Shelley andMoore,as ismore fully setforth below.22On this issue I credit Kaplan anddo notcredit Posner,who testifiedthat Kaplan was not calledfor dispatch.23ThoughIhave discredited much of Moore's testimony, I do credit itwith regard to Kaplan's complaining about LaRue shippingout the blacks.Such a statement is consistent with Kaplan's subsequentaction in filing acharge with the EEOC.24 Laycookand Stovercrediblytestifiedthat theysaw Kaplan in themedical centerand he looked pleased with himself.Lachetskyand Posnercredibly testifiedthat Kaplantold them that he had the Union where hewanted it and was going to sue. However,none of these post assaultobservations or statements have any bearing on whether the assault was aviolation ofthe Act. PACIFICMARITIME ASSN.347However, I believe that LaRue was aware of theoriginalapplication. Harry Whitelaw testified that in 1967, while he_was aboard ship with Kaplan, Kaplan said that he had agun andthat ifWhitelaw didn't straighten out, he wouldblow his brains out. Gorin heard of this and testified that hetold it to LaRue. In February 1966, according to thetestimony of Posner, Kaplan met him outside of Turner'soffice, took out a gun and said he_ would like to killeveryone in the office. Posner also testified that he reportedthis to, union officials, including LaRue, both orally and inwriting.Horace Hamilton testified that in May of 1969Kaplan showed him a gun and said that hewas going to getGorin and Turner every chance he could because he hadprotection.Hamilton averred that he reported this to theUnion in writing. This matter was discussed at conferencesattended by LaRue. Kaplan acknowledged that in the pasthe had carried a gun for which he had a permit, but hedenied the substance of the conversations that he allegedlyhad with Hamilton,. Whitelaw, and Posner. I need notresolve this credibility issue because the incidents to whichthe testimonyrelates'are only relevant to the extent thatthey can indicate LaRue's state of mind at the time of theassault.Whether' Hamilton, Whitelaw, and Posner weretelling the truth or merely defaming Kaplan, I do believethat they told their stories to Union officials and thatLaRue was aware of them. This awareness, however, doesnot add to the Union's defense. The Union's contentionthat LaRue struck Kaplan with a chair in self-defense canonly stand if Kaplan took some action in the incident thatcould have led LaRue to believe that he was in danger. Themere fact that LaRue believed Kaplan to be a potentiallydangerousman could not justify LaRue in attackingKaplan in the absence of some action by Kaplan thatwould spell danger 'for LaRue. I have found that Kaplanneither took nor'threatened such action.He engaged innothing morethanan oral protest of Roberts' dispatch andvocal polemics which were devoid of threats. LaRueresponded to Kaplan's words with physical assault. Kaplanengaged inno violence or threat of violence of any kindand, under the facts of this case, the attacker cannotsuccessfully defend on the ground that he was afraid of theperson whom he attacked.-F.Analysis and Conclusions1.The referral of Roberts ratherthanKaplanIn mid-July and again .in mid-August 1968, Kaplan wasrefused, registration by union-officials because he had notpaid,a partial initiation ,fee at a time when he was ineligiblefor full membership.25 Kaplan filed charges which resultedin a settlement agreement dated May 15, 1969, under whichhe received $3,060. His activities in filing the charge and inparticipating in the settlement agreement were protectedunder Section7 of the Act. The Union was hostile towardKaplan because of that protected activity. This hostility25 The Boardhas held thatpresettlementconductmay be used asbackground evidence establishing the motiveor objectof Respondent in itspostsettlementacti"tties.NorthernCaliforniaDistrictCouncil of HodCarriersand CommonLaborers of America, AFL-CIO (Joseph's LandscapingService),154 NLRB 1384, enfd. 389 F.2d 721 (C.A. 9, 1968).26Respondents urge'thatKaplan's testimony with regard to the allegedstatementsmade by Powell wasinadmissable because Powell was dead atwas demonstrated both orally and in writing. The Union'sofficial newspaper carried the official reports of Secretary-TreasurerTurner which on August 9, 1968, attackedKaplan for filing the charge and on June 10, 1969, attackedhim with regard to his receipt of the money under thesettlement agreement. Hostility was also demonstrated byremarks that union officials made to Kaplan. Thus, onSeptember 3, 1969, LaRue, in a dispute with Kaplan, askedhim why he didn't go to the Board, and Patrolman Powelltold him "You caught me with my pants down, with-, thatcase,and don't you forget it." " In addition, on August 11,1969, when Kaplan had a disagreement with Powell, Powelltold him that he (Kaplan) had received $3,060' from theUnion and he didn't have to worry about money26On- September 20, 1969, some 4 months after thesettlement agreement,Kaplan was summarily rejectedwhen he sought, a dispatch to the job as lounge stewardaboard the Lurline and, in spite of Kaplan's strenuousobjection, the job was given to Roberts. Kaplan wasqualified for the job under the shippingrules inthat he haddischarges showing morethan30 days of employment inthat rating. Roberts was not qualified under the shippingrules in that he had not worked for 30 days-or more in thatrating.Roberts' dispatch for that job was therefore inviolation of the'shipping rules and contract. Standing alone,these facts would warrant an inference that the dispatch ofRoberts rather than Kaplan was casually connected to theUnion's animus against Kaplan for his protected activitiesand was a reprisal against him for engaging in thoseactivities.However, there are additional facts that must beconsidered.Roberts was a member. of the Black Brotherhood, anorganization that was seeking to upgrade the jobs of blacks.Roberts was the first signatory on a letter of July 18, 1969,from the Black Brotherhood to the Board, agencies andorganizations concerned with racial discrimination, andPowell of the Union. That letter excoriated the hiringsystem for keeping the desirable "top side" jobs "lily whiteand for systematically excluding blacks' from-such jobs. Theletter specifically mentioned the lounge steward position asone of the jobs which had been kept out of reach of blacks.In addition, the letter bitterly complained' about theseniority, system used in the hiring hall and the -need fordischarges to become eligible for particular jobs when the'discharges could not have been obtained by blacks becauseof past discrimination. The letter was, written 2 monthsbefore Roberts was dispatched to the lounge steward job,Prior to that dispatch, Roberts was given some advancenotice that he was in line for theloungesteward position;and he applied for that job even though he did not havedischarges to show that he was qualified under the shippingrules which had been attacked in the letter. Kaplan himselfcomplained to LaRue on September 20 that LaRue wasengagingin back door shipping by trying to ship out all theblacks.On September 24, 1969, which was-4 days afterthe time ofthat testimony.In making my findings,I have considered thefact thatPowell cannot respond,but nonethelessI credit that part ofKaplans testimony.SeeWallick and SchwalmCompany,95 NLRB 1262,where the Board held: "the Board is not precluded from considering asevidence statements attributed to deceased persons.It does, however,subjectsuch testimony to the closest scrutiny before deciding what weightto give it."See alsoPasadena Bowling Center,150 NLRB 729. 348DECISIONSOF NATIONALLABOR RELATIONS BOARDRoberts, was dispatched, Kaplan, filed a charge with theEqual Employment Opportunity Commission claiming that,he had been discriminated against because he was-white.,From-these 'facts, a reasonable inference can be drawn thatRoberts ratherthan Kaplan was dispatched on September -20, 1969, because the .Union was ignoring Rule 10 of theshipping rules : (which provided that qualified registrantswere, to have, priority and that qualification required 30days-employment- in a rating) after that rule had, beenattacked; as a device for perpetuating racial discrimination.This evidence indicates that Roberts was sent out instead ofKaplan,in violation, of the shipping rules because Robertswas black and the Union sought to avoid a problem relatingto race relations.27 'A reasonable inference can be-drawn from one line offacts that Roberts rather than Kaplan was dispatched forthe lounge steward job as -a reprisal.' against-Kaplan'sprotected activity.- Another reasonable inference can bedrawn from ,'a different line of facts, that Roberts wasdispatched because of a racial problem at the hiring halland Kaplan's, protected activity had nothing to do with it.,In evaluating the weigliv to be given- these inferences,surrounding circumstances must also be considered. Thereiscredible evidence that- the Union's animosity towardKaplan prior to Roberts' dispatch did not take the form ofanything more drastic than expressions of verbal annoy-ance.Thus, about August 11 the chief executive officer ofthe, Union took up-Kaplan's-cause,with the result that the60 days' ,suspension imposed by Matson was reduced to 30days. It,-is noted that it was only because the Union assistedKaplan in this matter that Kaplan became eligible- fordispatch on September' 20, the date the Union allegedlyexpresseditsanimusagainstKaplan ' by ' dispatchingRoberts. On.August 22, 1969, Kaplan came to the referralhall and was dispatched for a job as lounge steward. OnSeptember 3, ,1969, Kaplan received his class A seniorityrating ;and full, membership in,the Union. All of thesematters indicate that the Union's animosity against Kaplanprior to the-, -time Roberts, was, dispatched was less thanvirulent. The assault that occurred thereafter does indicatea violent hostility against, Kaplan, but that hostility isexplainable in, terms of Kaplan's, complaints, shouting,.cursing, and,slowing down the hiring process after Robertswas dispatched.'There are twoP plausible explanations for,the Union'sconduct in regard to the dispatch of Roberts rather thanKaplan. One of these- explanations involves a violation oftheAct, by, the Union. The,other explanation, which isequally, as plausible, does not indicate a violation. Inaddition, theUnion _ has,,-taken actions with regard toKaplan that indicate that,it is not trying to get even wiffhim because of his,filingof a charge and participation in thesettlement,Under- all these , circumstances, I find thatGeneral Counsel-has not established by a"preponderance, ofthe credible evidence that Roberts rather-than Kaplan wasdispatched on September 20, 1969, because of Kaplan's27The 'complaint does not allege' and the, parties did not litigate theissueof -whether a violationof - the shipping rules and "reverse"discriminationbased onrace inthe hiring procedure' wouldconstitute abreach of, theUmon's.duty of fair representation and therefore unfair andinvidious treatmentaffectingemploymentin violation.of Section 8(b)(1)(A)of the Act.The only issuepresentedwithregard to the dispatch of Robertsprotectedactivity.I shall therefore recommend 'thatparagraph VIII(e) of the complaint be dismissed.The General Counsel` urges a finding that the Union, byits act of assaulting Kaplan, refused to- dispatch him afterhe was called for dispatch on September 20,'196% However,I do not believe that the assault was a way of telling Kaplanthat the Union would not"dispatch him. Kaplan's name wascalled and -the Union was ready to dispatch him at thattime. The assault rendered Kaplan physically `unable to bedispatched.Whether, the assault was an unfair ` labor,practice and matters' relating to appropriate remedy arediscussed below,-but the'assault in itself was not a refusal to,refer.282.TheassaultOn September 20, 1969; when Roberts' name' was calledin the hiring hall; and againsome 5 minuteslater when hisown name came 'up, ' Kaplan vigorously -protested themanner in which LaRue'was dispatching. The accusationthat LaRuewas engagingin back door shipping was acomplaint that the shipping rules and 'the' contract` werebeing disregarded. Such a complaintis not'an individualactivity but is a concerted activity which is protected` underSection 7 of the Act. InBonney Bros. ConstructionCompany,139 NLRB 1516, the` Board held that an individual ,whoasserted a claim under a contractwas engagingin protectedactivity becausein asserting such a -claim, (the employee)sought to implement the collective-bargaining agreementapplicable to him as well as to othgr (employees) and thatthe implementation of such an agreement by an employee is'an extension of the concerted activity giving rise to thatagreement." InInterborough Contractors , Inc.,157 NLRB1295, enfd.-388 F.2d 495'(C.A. 2, 1967),^ the Board held thatsuch a protection existed whether or not an_emplo'yee's'complaint had merit, holding that employee complaints'constituted protected activity since they were made in,theattempt to enforce the provisions "of the existing collectivebargaining agreement."LaRue was an elected I constitutional officer of the Union,and the Union was ' responsible for his conduct in thereferral hall. As dispatcher, LaRue was the Union's agent. 'Section 8(b)(1)(A) of, the Act makes it an unfair laborpractice for a union or its agent to restrainor coerceemployees in the exercise of -,the rights guaranteed inSection 7 of the Act. A violent physical assault is anextreme form of restraint or coercion. By striking Kaplanon the' head with the metal chair,' LaRue not only restrainedand coerced-,Kaplan--but also restrained and coerced all theapplicants for employment in the hiring hall who witnessedthe assault. The assault on Kaplan 'was an-object lesson toany of .the spectators who in the future , might followKaplan's footsteps, and as such it was a restraint on suchconduct.Kaplan engaged in protected activity when he protestedagainstLaRue's violation of the, shipping,rulesandrather thanKaplan is whether Roberts was, dispatched'rather,than Caplanbecause -of Kaplan's protected' activities. " `28 It isnoted thata' refusalto referby' the dispatcher under thecircumstancesof this casewould bea violatiou,by theAssociation andMatson as well' asthe Union. The General Counseldoes not contend thatMatson or the Associationare responsiblefor theassault. PACIFIC MARITIMEASSN.349contract.By assaulting him, LaRue restrained and, coercedhim and the applicants for employment who saw theincident.However,the question remains whether Kaplan'sactivitieson that day so ,far exceeded the bounds ofpropiety as to remove the protectionthat wouldotherwisehave been afforded, him.The , assault_was , casuallyconnected with Kaplan's protectedactivity-but riding alongwith that protectedactivityand also causing the assault wasconduct which in - itself is unprotected,under the, Act,specificallyshouting,cursing,and,slowing down theoperation-of the hiring hall. In,BettcherManufacturingCorporation,76 NLRB-526, the Board set forth the basiccriteria to be used in determining whether -an employeeexceeds the bounds of protected activities sufficiently tomake hi-in-vulnerable to discipline.In-tha_t case an-employeewas discharged after a negotiating meeting when heaccused his employer of manipulating the books to show aloss. 'the Board held:We do not hold, of course, that an employee may neverbe lawfully discharged because of what he says or doesin the course of a, bargaining conference.A line existsbeyond whichan employee,may not with impunity go,but, that, lme must,be drawn"between cases whereemployees engaged,in concerted activities exceed thebounds of lawful conduct in-'a moment of animalexuberance'(Milk Wagon Drivers Union v. MeadowmoorDairies,Inc,,312 U.S.287, 293)or in a manner notactivated by improper motives,a and those flagrant casesin whichthe misconduct is so violent or of such seriouscharacter as to render the employee unfit, for furtherservice."-Though in theBettchercase the protectedactivitywasparticipationthe negotiations and an employer was -therespondent,the same principalwould applywith regard toa union respondent and to any activity protected underSection7 of the ActSection 8(a)(1) -of the Actprohibitsinterference,restraint, or coercion of employees in theexercise of Section 7 rights, and Section 8(bXl)(A) of theAct prohibits union restraint or coercion of employees inthe exercise of the same rights.TheBettchercase has beenfollowed by the Board innumerous decisions.InSoconyMobile OilCompany,153NLRB4244,enfd.as modified357 F.2d 662(C.A. 2, 1966);the Board found that certainstatements,-by an employee which the employer consideredinsolent'and insubordinate were not sufficient to removethe employee'sprotection under Section 7of the Act,holding:It is true that long established maritime practice mayrequire certain amenities-of a seaman toward hissuperiors,even when a vessel is safely in port.But theserequirements of conduct must be balanced against astatutory,right of employees to ' be protected in their.exercise of concertedactivityinvolving the terms andconditions of-,their-employment.Striking that balance inthis case,we are satisfied that(the employee's) conductdid not pass the bounds of lawful protected activityunder the, standards enunciated,in theBettcherManufacturingcase.-The same approach was taken in the case ofIndiana GearWorks,156 NLRB 397, enforced denial 371 -F.2d 273 (C.A.7,1967),where the Board found that an:^employee'scartoons which the employer considered .of an offensivecharacter did not remove the employee from the protectionof the Act, saying "The criteria applicable to cases such asthe -instant one is whether the employees in -the course ofconcerted activities engaged in such flagrant, violent,serious, or extreme conduct as to render them unfit forfurther service." 29--The Union in its brief relies on such cases asTeamstersUnion (Falstaff Brewing Corp.),141NLRB 448 andStraussStores Corp.,94 NLRB 440. However, in theFalstaffcase,where an assault had been provokedby obscene-and-vulgarremarks, the, Board held that the entire controversy was'solely of a personal nature and intheStrausscase,where anattack was caused by mutual name calking;' the assault didnot flow 'immediately from the 'protected activity. Adifferent situation''-, ispresentwhen the objectionablelanguage is used as part of theres gestaeof the activity thatis protected.'Thus, inThor Bower Tool Company,148 NLRB1379, enfd. 351 F.2d 584 (C.A. 7, 1965), the'Bbard held thatitwas unlawful to, discharge`an employee -who called hisemployer a foul name after a -grievance meeting; on thegrounds that the characterization was protected activity aspart of theof the'gtievance-discussion.'In the instant case, Kaplan did engage in shouting andcursing. This shouting and cursing was tied in,very directlywith his complaint about LaRue's operation of the hiringhall.The shouting and cursing could ,be considered assimply an extremely vigorous means"'of presenting hiscomplaint. LaRue, was engaging in "backdoor shipping"inviolation of the shipping rules and-the contract. Kaplan letLaRue and the others present in the hiring hall know abouthis protest in a loud and unequivocal manner. The protesttook place in a seaman's hiring hall where rough languagemight not be as out of place as ' it `would have beenelsewhere. Under the criteria set -forth, in theBettchercase,Kaplan was engaging in protectedconcerted activities and,if the form of his protest exceeded `the bounds of -lawfulconduct, it was activated by proper motives -and was -in a"moment of - animal exuberance." Under- the criteria setforth in theIndiana GearWorkscaie,'"Kaplan did notengage in such flagrant, violent; serious, or extrememisconduct as to render him unfit for further service.Under the criteria set forth in theThor Power Toolcase, hisshouting- and cursing were--part of theres gestaeof hisprotected protest. In short, I find thatKaplain was engagingin activity that was protected by Section 7 of the-Act and hedid not engage in any activity that was sufficientlyimproper' as to remove that protection. Kaplan's shoutingand cursing did have the 'effect, of -glowing down `aridhindering the hiring process, but any insistent protest wouldhave-that impact. Kaplan interfered with the hiring processonly for a matter of-minutes and this interference, based asitwas upon his vigorous protest against a violation -of theshipping rules and contract, is not a sufficient basis forremoving the protection from him. -In conclusion, ,I find that^the Union was ` responsible forthe assault - on Kaplan,- that the assault stemmed, from29 See alsoTerry Coach Industries, .Inc.,166 NLRB 560,,enfd. 411 F.2d395 E2d 512 (C.A. 5, 1968).612 (C.A. 9, 1969);Boaz Spmmng'Co.,1'65NLRB f019, enforcement denied 350DECISIONSOF NATIONALLABOR RELATIONS BOARDKaplan's protected activity in protesting the operation ofthe hiring hail, that Kaplan took no action that warrantedremoval of the protection from him and that the, Unionrestrained and coerced Kaplan and other applicants foremployment in the exercise of the rights guaranteed bySection 7 of the Act, thereby violating Section 8(b)(1XA) ofthe Act.3.The settlement agreementsThe Regional Director set aside the settlement agree-ments on the ground that Respondents failed to dischargetheirobligationsunder those agreements. The onlyparagraph of the complaint which alleges that theAssociation or Matson engaged in conduct that could, beconsidered to,be a;failure to discharge said obligations isVIII(e)which states that the Respondents refused todispatch,Kaplan, on September.20, 1969. For the reasonsstated above,I shall recommend-that that section of thecomplaint be -dismissed.Paragraph IX of the complaintalleges that the- Union assaulted Kaplan in violation of theAct. There is no.contention that-theAssociation or Matsonis liable for,the assault.In,the absence,of any finding thattheAssociation orMatson failed to discharge theirobligations or that they engaged in any,postsettlementviolations,of the Act, there.is no proper foundation for thesettingasideof the settlement agreement in Cases20-CA-5126 and 20-,CA-5160.The settlement agreementin those cases is therefore reinstated.As such settledmatterscannot be resurrected in this case,1, shallrecommend the dismissal of those portions of the complaintthat allege that the Association or Matson violated the Act.In its brief,theUnion argues that the settlementagreement in Cases 20-CB-1893 and 20-CB-1908 wasimproperly vacated in that: the settlement agreement wasnarrowly worded and encompassed only the collection ofassessments,service,and initiation fees; the settlementagreement provided that upon compliance with its terms,no further action was to be taken;and that,assuming aviolation based on the assault was found,such a violationwould be so unrelated to the matters covered by thesettlement agreement that there was no basis for a findingthat the settlement agreement had been breached.It is truethat the settlement agreement is narrowly drawn andcontains no catchall provision.However, the essence of thatsettlement agreement is concerned with practices in thehiring hall, that unlawfully infringed on rights of Kaplanand Auraile that were protected under Section 7 of the Act.The Union's conduct on September 20, 1969, just 4 monthsafter the settlement agreement,was different hiring hallconduct by the Union that was also a restriction onKaplan's protected activities.There are substantial com-mon elements in the presettlement and postsettlementconduct of the Union. InSoutheastern Stages,Inc., 174NLRB 585, enfd.423 F.2d 878(C.A. 5, 1970),the Boardreaffirmed a line of cases holding that "independent; orcontinuing violations of the Act constitute a breach of thesettlement agreement and justify the Regional Director insetting aside the agreement and proceeding with thecomplaint which covers both the pre-settlement and post-settlement violations." In enforcing the-Board's order, theFifth Circuit Court of Appeals held that:This leaves for consideration the question as to'whether the Board' could properly set aside the'settlement agreement and find a presettlement violationof Section8(axl). Itshould be noted from the outsetthat "Southeastern does not deny the use of presettle-ment conduct as background evidence in support of theSection 8(a)(3) violation. It contends that thee settlementagreement is a bar to the maintenance of a charge ofSection 8(axl) violations occurring prior to thesettlement in the absence. of a showing that the violatorhas breached its- terms by engaging inthe same type ofconduct as covered-by the agreement.-The adoption of Southeastern's ` contention wouldunduly limit the Board's power and effectiveness in theprotection of labor and management from unfair laborpractices and would be contrary to the current trend ofthe decidedcases.As observed by the Supreme Court,"[The Board] has consistently gone behind [settlement]agreements . . . where subsequent events have demon-strated that efforts at adjustment have failed toaccomplish their purpose, or where there has been asubsequent unfair labor practice.We think this ruleadopted by -the Board is appropriate to accomplish theAct's purpose with fairness to all concerned."lgllaceCorp. v. NLRB,323 U.S. 248, 254-255, 65 S.Ct. 238,241, 89 L.Ed. 216,226-227. This holding of the SupremeCourt has been interpreted to mean that a settlementagreement can be setaside and presettlement violationsfound, when there has been-a breach of the agreement,or 'when there has been a subsequent independentviolation of the Act by a party to the agreement.(Citations omitted.)I find that the settlement agreement in Cases 20-CB-1893and 20-CB-1908 was properly set,aside.4.The Union's ' presettlement conducta.As to KaplanIn operating an exclusive referralhall, the Union mayrequire as a condition of referral' that an applicant paymoney to the Union only where the money is due under aunion security clause, that is lawful under Section 8(a)(3) ofthe Act or where -the money is a payment for.the use of thehall and is reasonably related to the value of the servicesprovided by the Union.--InRadio Officers' Union v. N.L,RB.,347 U.S.17 (1954),theUnited States Supreme Court made it clear thatemployees' jobs were to be insulated from their organiza-tional rights, saying:Thus Section 8(a)(3) and 8(b)(2) were designed to allowemployees to freely exercise their right to join unions, begood,,bad, or indifferent members, or abstain fromjoining any union without imperiling their livelihood.The only limitation Congress has chosen to impose onthis right is specified in the proviso to Section 8(a)(3)which authorizes employers to enter into certain unionsecurity contracts, but prohibits discharge under' suchcontracts ifmembership"was not available, to theemployee on the same terms and conditions generallyapplicable to other members" or if "membership wasdenied or terminated for reasons other than the failure PACIFIC MARITIME ASSN.351of the employee to tender periodic dues and initiationfees uniformally required as a condition of acquiring orretainingmembership." ... This legislative historyclearly indicates that Congress ' intended to preventutilization of union security agreements for any, purposeother than to compel payment of union dues and fees.Thus Congress recognized the validity of the unions'concern about "free-riders," i.e., employees who receivethe'benefits of union representation but are unwilling tocontribute their share of financial- support to suchunion, and gave unions the power to contract to meetthat problem while withholding from unions the powerto cause the discharge of employees for, any otherreason. Thus an employer can discharge an employeefor nonmembershipin a unionif the employer hasentered a- unionsecurity contract, valid under the Actwith such Union, and if the other requirements 'of theproviso are -met. No other discrimination aimed atencouraging employees to join, retain membership, orstay in good standing in a Union is condoned.In addition to enforcing a valid union security clause, theUnion can require payment of a fee for the use of its hallthat is reasonably related to the value of the servicesprovided.Local 825, Operating Enginebrs (H. John ,HomanCo.), 137 NLRB 1043, enfd. 385 F.2d 874 (CA. 2,1967); J.J.Hagerty, Inc.,153" NLRB 1375;Coal Producers Assn.,165NLRB 337. Any payment to the Union that is required as acondition of referral other than those set forth aboveviolates Section 8(b)(2) of the Act by-causing or attemptingto cause an employer to discriminate against_an employeein violation of Section 8(a)(3) of the Act, and violatesSection 18(b)(1)(A) of the, Act'by restraining and, coercingemployees iii-the exercise ,of 'their rights guaranteed underSection 7 of the Act.The Union's constitution provides for the payment of a,partial initiation fee before an applicant obtains his Class Aseniority rating and becomes eligible for membership in theUnion. That provision of the constitution is not -underattack-.However, the payment of the partial initiation fee isnot merely a matter of internal union affairs as expressed inthe constitution, it is also a, condition of registration andtherefore of referral for employment. In mid-July and againin mid-August 1968, the Union refused to register Kaplanbecause he had- not paid' a` $ 100 partial initiation fee eventhough Kaplan'had Class B seniority and was not eligibleunder the Uni'on's constitution for membership in theUnion. The partial initiation fee demanded was for theyears 1964 through 1967. The-" union security clausecontained in the contract provides that only Class Aemployeeshave to join the Union. As to non-Class Aemployees, 'various service fees -'are required. Prior toSeptember -3, 1969, Kaplan was not a Class A -seniorityemployee, he was not required to join the Union under theunion -security clause, 'and he was not even eligible formembership in the Union. The partial initiation fee was-nota lawful service fee nor was it required under the unionsecurity clause.I find that by requiring the payment of a partial initiationfee as a condition of referral and dispatch, as set forthabove, the Union violated Section 8(b)(1)(A) and (2) of theAct.b.As to AuralleOn July18, 1968,Auralle was required to pay $20 on a1958 assessment even though he had only' begun using thehiring hall in 1968. Patrolman Brooks Powell made it clearto Auralle that he could not ship out unless he paid themoney. Under these circumstances, the $20 could not berelated to any services provided Auralle by the Union. The$20 was not required under any union security clause. Suchassessmentsmay not be collected by conditioning employ-ment on their payment. Cf.Local No. 959, Teamsters (RCAService Co.),167 NLRB 1042.I find that by conditioning registration and thereforereferral and dispatch on the payment of Auralle, of the $20for 1958assessment, the Union violated, Section-8(b)(1)(A) "and (2) of the Act.On August 9, 1968, Patrolman Boschetti took Auralle'sregistration card and told him that he would retain it untilthe $56 for two quarters of servicefee waspaid. The takingof the registration card made Auralle ineligible' foremploymentuntil it wasreturned. The Union was thereforeconditioning registration, referral, and -dispatch on pay-ment of the $56. This incident occurred on'August 9, 1968,the service fee for the third quarter of 1968 was not dueuntil the last day of September 1968 and-payment for thefourth quarter of that year never became due. Under thecasescited above, the requirement that Auralle pay the $56"as a condition of employment would be lawful only if thatmoneywas a service feereasonably related to the value ofhiring hall services provided by the Union. It clearly wasnot dues or initiation fee. On August 9, 1968, no service feewas due and subsequently only one quarter service feebecame due. Thus, the Union took Auralle's registrationcard at a time when he owed no service fee. -I find that by conditioning registration, referral, andtherefore employment on the payment by Auralle of aquarterly service fee at ,a time when he did notowe such afee, and on the payment of a service fee for a quarter inwhich the Union performed no hiring hall services for him,the Union violated Section 8(b)(2) and (1)(A) of the Act.IV. THE EFFECTS OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activitiesof the Unionwith respect,to the mattersfoundto beviolative of Section8(b)(1)(A) and (2) of theAct, as set forth in section 111, above,occurring inconnection with the operations of the Association andMatson described in sectionI,above,have a close,intimate, and substantial relation to trade,traffic,andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.THE REMEDYHaving found that the Union engaged in certain unfairlabor practices, I shall recommend that it cease and desisttherefrom and take certain'affirmative action designed toeffectuate the policies of the Act. In formulating anappropriate remedy, consideration must be given to thematter of backpay.' 352DECISIONSOF NATIONALLABOR^RELATIONS BOARDAs to the violations that were the subject matter of thesettlementinCases 20-CB-1893 and 20-CB-1908, theparties agreed in that settlement that the amount dueKaplan was $3,060 and the amount due Auralle was $20.40.The Union, argued,in itsbrief that thiscaseshould not bedecided until the monies paid under the settlementa eepient were returned to the,Union, but there has beenention by any party that the dollar figure fixed in1AAbets ttlement was unfair. In the absence of any contentionby the parties that the agreed upon backpay was other thana reasonable approximation of the amount needed to makeKaplan and Auralle whole for thelossesthey suffered as aresult of the Union's conduct in those cases, I will acceptthe amounts agreed to by the parties. The net effect of thisfinding is that Kaplan and Auralle will keep the moniesalready paid to them and the Union will be liable for nofurther backpay in the cases-that were the subject matter ofthe settlement agreement.With regard to the Union's assault on Kaplan, a seriousargumentcan be made that Kaplan can only be madewhole for the losses he suffered due to the Union's unfairlabor practice by the payment to him of backpay until suchtime ashe has sufficiently recovered from the assault to goback to work. However, in dealing with this area of law,where State and Board jurisdiction overlap, the Board hasnot seen fitto extend the scope of its usual remedial order.InOperatingEngineers,Local 513 (Long ConstructionCompany),145NLRB 554, which was a case involvinginjuries suffered by an employee-as a result of violent unfairlabor practices of a union, the Board held:We are dealing here with conduct which, thoughviolative of the Act, is not beyond the reach of Statepower. The Act generally preempts State authority withrespect to conduct within its purview. However, it doesnot preempt State authority to deal with breaches of thepeace stemming from the use of force and violence inlabor disputes. The States can act to enjoin suchconduct,, and they can remedy the consequences of suchconduct. It is thus apparent that the lack of a Boardorder, awarding backpay to, employees unable to workbecauseof injures resulting from this unlawfulconduct, will not leave such employees without redressagainst those responsible for their injuries.In these circumstances we conclude that it besteffectuates the policies of the Act not to extend thescope of our remedial order beyond that of 'thetraditional,cease-and-desist order for the 'followingreasons:(1) The cease-and-desist order, in conjunctionwith the utilization of the contempt proceduresprovided in the Act, is well designed to prevent therecurrence of the unfair labor practices and to vindicatepublic rights; (2) to the' extent that the Board has powerto award backpay to employees injured by Respon-dent's violent conduct, such power derives from theeffect of such conduct on the employee's employmentrelationship; yet the employee's loss of pay may be onlya small part of the total required to make him whole,which total may well include medical expenses as wellas compensation for physical injury and pain, andsuffering; (3) to the, extent that satisfaction of individualclaims which are primarily private in nature may alsoserve to further the public interest in obtaining thepeaceful resolution of labor disputes, such interest isequally well served by the individual's resort to thoseremedies traditionally used to processclaims resultingfrom another's tortious conduct; (4) the numerous andcomplicated factual questions involved in settling suchclaims are not such questions as,fall.within theBoard'sspecial expertise, but do fall with the special compe-tence of judge and jury; -and (5) in our opinion, ourexercise of such authority as may reside in the Board toaward compensatory relief might,well exert an inhibito-ry' effect on the exercise of State authority, and would,in any event, complicate and confuse the issue, to -thepossible detriment of -the employees whose rights weseek to protect. (Footnotes omitted.) 30-I shall,, therefore, not recommend any backpay based onthe assault. Kaplan's claim to damagesbased on theassaultwill have to be decided in the civil suit that he has brought.CONCLUSIONS OF `LAW1.The Association and its employer-members,includ-ing Matson,are employers engaged in commerce within themeaning of Section 2(6) and(7) of the Act.2.The Union is a labor organization within themeaning of Section 2(5) of the Act.,_3.By requiring as a condition of registration andreferral for employment from its exclusive hiring hall thatan applicant for employment pay a partial initiation feewhen such applicant was not eligible for membership in theUnion and-when such payment was'not required by alawful union security clause,the Union violated Sections8(b)(1)(A) and,(2) of the Act.4.By requiring as a condition of registration andreferral from said hiring hall that an applicant payassessments to the;Union,theUnion violated Sections8(b)(1)(A)and (2) of the Act.5.By requiring as a, condition of registration andreferral from said hiring hall that an applicant pay servicefees for the use of the hiring,hall when such fees wereunrelated to any hiring hall services performed for, theapplicant by the Union and when fees were not due, theUnion violated Sections 8(b)(1)(A) and (2) of the Act.6.By assaultingKaplan on September 20, 1969,because Kaplan protested the manner in which the hiringhallwas being operated, the: Union violated Section8(b)(1)(A) of the Act.7.The aforesaid unfair labor practices,are unfair laborpractices-affecting commerce within the meaning of Section2(6) and.(7)of the Act.8.Except as set forth in "Conclusions of Law" theGeneral Counsel.has not established by a preponderance ofthe evidence that the-Union engaged,in unfair laborpractices alleged in the complaint.9.The General Counsel has not established by apreponderance of the evidence that the,Association or30AccordLocal 586,United Steel!Workers of America, AFL-CIO'(InspirationConsolidated Copper Co.),174 NLRB 189. PACIFIC MARITIME ASSN.353Matson engaged in the unfair labor practices alleged in the[Recommended order omitted from publication.]complaint.